Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a review of Applicant’s arguments and prior art of record, it is believed that the present invention is novel and non-obvious wherein, as pointed out by Applicant, the Buon reference is drawn to an unbonded flexible pipe, wherein the metal arch (3) and hoop (4) of short pitch windings of rectangular wire are not bonded to the liner (2).  Applicant further points out that the Poirette et al. reference does not disclose a liner, but instead discloses a metal pipe comprising hoop layers consisting of composite reinforcing elements, including glass, carbon or aramid fibers with no teaching of a liner.  Therefore, Applicant’s invention would not have been made obvious with Buon in view of Poirette et al., as Buon does not disclose the bonding of reinforcing layers onto the liner, and wherein Poirette et al. does not disclose the metal tube, to which a composite is bonded, for use as a liner. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


P. F. Brinson
March 10, 2022